DARGAN, C. J.
We think the court correctly refused to re-examine the accounts of the executors that had been filed for settlement, previous to the decree rendered on the first of November 1645. These accounts had been adjudicated and settled by that decree, and until it is reversed, it is conclusive of their correctness. It is true, that if this decree was not final, but could be considered in the nature of an annual settlement made by the executors in the Orphans’ Court, then the accounts upon which it is based could be impeached, and the decree would only be prima facie evidence of their correctness. — Willis v. Willis, 16 Ala. 652, and also the same case reported in 9 Ala. 330. But this is not the nature of this decree. The executors were cited to make a distribution and settlement of the estate; they appeared and filed their accounts, which were objected to, and after a long litigation, a definite sum was ascertained to be in their hands, and the respective share of each distributee was ascertained, and a final judgment of recovery rendered in favor of each. If this decree, so far as it ascertains the rights of the parties, is not to be considered final, we cannot conceive how any could be. The executors, it is true, were not discharged, and other assets coming into their hands subsequently, another settlement became necessary; but this cannot alter *716the character of the decree rendered in 1845. That was a final and complete adjudication of the accounts of the executors at that time, and so long as it remains in force, must preclude all inquiry into the correctness of such accounts.
It is not necessary to examine any of the assignments of error in the decree of the first of Nov. 1845. That decree is not before us by writ of error, and consequently cannot be reviewed. We can see no error in the decree of final settlement rendered in 1849, and it must therefore fce affirmed.